NOTICE OF ALLOWANCE
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Similar reasoning for allowance is applied as was described for application no. 16/211293 as mailed on 2/08/2021.
For claim 1, the prior art (i.e. FOLKS US 10300832 B1) fails to properly disclose these critical limitations (emphasized) which overcome the prior art:
A discloses a loading determination system comprising:
a control unit configured to:
determine whether a first parcel, which is planned to be loaded, is able to be loaded in a vehicle including a plurality of loading regions;
determine, when another parcel has been loaded in a first loading region, whether a second loading region in which the other parcel is able to be loaded is present, the first loading region and the second loading region being included in the plurality of loading regions; and
output, when the second loading region is present, second information relevant to the second loading region, the second information including a notice that prompts movement of the other parcel to the second loading region.
For independent claims 12 and 14, the reasoning for allowance is the same given the similarity in scope between the claims.
These features, in combination with the other features of the claims, are not anticipated by, nor made obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        3/24/2022